— In a proceeding to confirm an arbitration award, the appeal is from a judgment of the Supreme Court, Westchester County (Marbach, J.), entered June 17,1981, which granted the application. Judgment affirmed, with costs. Petitioner is a contractor whose written agreement to renovate appellant’s home contained a broad arbitration clause. In January, 1979 appellant demanded arbitration and petitioner made a cross demand. The award was in petitioner’s favor in the principal sum of $28,326.07. Appellant opposed confirmation on the ground of misconduct of the arbitrators. A review of the record supports Special Term’s conclusion that appellant’s objection was without merit. Therefore Special Term properly confirmed the award, and its judgment must be affirmed. O’Connor, J. P., Brown, Niehoff and Rubin, JJ., concur.